Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 3, 2019

                                       No. 04-18-00771-CV

                                         Gail GILLETTE,
                                             Appellant

                                                 v.

                                        Stephen GRAVES,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI03140
                           Honorable Richard Price, Judge Presiding


                                          ORDER
         The trial court’s judgment was signed on September 20, 2018, and appellant timely filed
a notice of appeal. The clerk’s record was filed on January 10, 2019 after a show cause order
was issued instructing appellant to pay for preparation of the clerk’s record and to provide proof
of payment to this court. There is no reporter’s record in this case. Therefore, appellant’s brief
was originally due to be filed on February 11, 2019. Neither the brief nor a motion for extension
was filed. On February 28, 2019, the clerk of this court notified appellant that the appellant’s
brief was late and that either the brief or a motion for extension of time to file the brief should be
filed within ten days. On March 11, 2019, appellant filed a motion requesting that the deadline
for filing the appellant’s brief be extended to March 13, 2019, a period of thirty days from the
original due date. The motion was granted. However, neither the brief nor a motion for
extension of time was filed on March 13, 2019, and appellant was notified by the clerk of this
court that the appellant’s brief was late. Appellant responded by filing a second motion for
extension of time requesting that the deadline for filing the appellant’s brief be extended to
March 28, 2019. The motion was granted, but the brief was not filed. On April 15, 2019, the
clerk of the court spoke with appellant’s attorney by phone and was assured that the appellant’s
brief would be filed, along with a motion for extension, no later than April 16, 2019. To date,
neither the appellant’s brief nor a motion for extension of time has been filed. See TEX. R. APP.
P. 10.5(b).

        It is therefore ORDERED that appellant show cause in writing within ten (10) days from
the date of this order why this appeal should not be dismissed for want of prosecution. See TEX.
R. APP. P. 38.8(a).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court